department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list oct -3 _ tl fi legend taxpayer a taxpayerb company q ira x roth_ira y dear this is in response to a ruling_request dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x a traditional individual_retirement_arrangement described in sec_408 of the internal_revenue_code code with company q date taxpayer a converted ira x to roth_ira y taxpayer a was over age in in taxpayer a is married to taxpayer b ' prior to the roth_ira_conversion company q did not advise taxpayer a of any adverse tax consequences that would follow from the conversion of his traditional_ira to a roth_ira their adjusted_gross_income for exceeded the limit found at sec_408a of the code specifically company q did not advise taxpayer a and taxpayer b that they were ineligible to convert the traditional_ira x to the roth_ira y because their income exceeded the limit allowable under sec_408a of the code taxpayer a and taxpayer b assert that they were unaware of this limit at the time of the conversion and that they believed the adjusted_gross_income limitation was dollar_figure in date while preparing their federal_income_tax return taxpayer a and taxpayer b realized their error taxpayer a represents that he contacted company q in order to recharacterize his roth_ira y however company q did not permit the recharacterization without permission from the internal_revenue_service service in the form of a private_letter_ruling taxpayer a and taxpayer b represent that until date they were both unaware of the 408a c b limitation and they also believed that the traditional_ira x had been properly converted in addition as of the date of this ruling_request the internal_revenue_service has not made taxpayer a aware of his improper ira conversion taxpayers a and b filed a joint calendar_year federal_income_tax return based on the above you request the following letter_ruling that taxpayer a and taxpayer b are and administration regulations to recharacterize taxpayer a’s roth_ira y as a traditional_ira procedure authority granted section under the the of with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor the recharacterization and the trustee must make the transfer information sufficient specified trustee effect with that to is sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure big_number limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election tax professional including qualified on a_ a sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 of the of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are regulations provides that interests the affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b were ineligible to convert taxpayer a’s traditional_ira x into roth_ira y because taxpayer a and taxpayer b ’s combined modified_adjusted_gross_income exceeded dollar_figure for tax_year therefore it is necessary to determine whether taxpayer a and taxpayer b are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a and taxpayer b were ineligible for the roth_ira_conversion they both were unaware of their ineligibility to do so until date when they were so informed through their own investigation upon realizing their error taxpayer a and taxpayer b requested relief from the service before the service discovered taxpayer a's ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira y back to a traditional_ira specifically the service has concluded that you have met the requirements of clause i iii and v of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize roth_ira y back to a traditional_ira the recharacterization of the roth_ira to a traditional_ira relates retroactively to calendar_year the calendar_year of the attempted conversion as a result there is no excise_tax due under code sec_4973 with respect to calendar_year piease note that in conjunction with recharacterizing taxpayer a's roth_ira y taxpayer a and taxpayer b must file an amended calendar_year federal_income_tax return consistent with this ruling letter if they have not already done so in addition this letter_ruling applies solely to the amount remaining in the roth_ira y as of the date of the recharacterization with further respect to the issue raised herein final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date sec_1_401_a_9_-8 of the final regulations question and answer-16 provides that a sec_242 b election may be revoked after the date by which distributions are required to commence in order to satisfy sec_401 and the applicable_section of the regulations if the sec_242 election is revoked after the date by which distributions are required to commence in order to satisfy sec_401 and this section of the regulations and the total amount of the distributions which would have been required to be made prior to the date of the revocation in order to satisfy sec_401 but for the sec_242 election have not been made the trust must distribute by the end of the calendar_year following the calendar_year in which the revocation occurs the total amount not yet distributed which was required to have been distributed to satisfy the requirements of sec_401 and continue distributions in accordance with such requirements an he did since taxpayer a believed that he had validly converted his traditional_ira ira x to a roth_ira ira y not believe that such ira was subject_to the minimum distribution_requirements of code sec_401 made applicable to ira pursuant to code sec_408 however if an when the recharacterization granted above takes place the code sec_401 minimum_required_distribution rules will be applicable to the resultant traditional_ira although the regulations do not specifically address the consequences of a recharacterization made subsequent to the required_beginning_date such that some of the required distributions have been missed in the interim such a situation is analogous to the revocation of the sec_242 election described above the ira resulting from the recharacterization would be treated as if it had been in existence as of calendar_year pursuant to the relief granted above under sec_301_9100-3 of the regulations extending the normal deadline under 408a d of the code therefore using the same logic as applied to the revocation of the b election described in the regulation cited above the resultant traditional_ira must distribute by the end of the calendar_year following the calendar_year in which the recharacterization occurs the total amount not yet distributed which was required to have been distributed to satisfy the requirements of sec_401 of the code and continue distributions in accordance with such requirements taxpayer a required minimum distributions for and subsequent years to the extent not already taken from the traditional_ira that results from the recharacterization granted above should such recharacterization take place is thus granted such relief in order to take his no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent ruling assumes that this letter of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto all pursuant to a power_of_attorney on file with this office a copy of this ruling letter j is being sent to your authorized representative should you have any concerns with this letter please contact sincerely denzel lavtthjokin employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
